Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to claim set of 5/9/2022

Claims pending	31-52 
Claims currently under consideration	31-52 


Priority
This application has a filing date of 10/01/2021 and is a CON of 16/841,411 04/06/2020 PAT 11155810.  16/841,411 is a CON of 16/419,555 05/22/2019 ABN 16/419,555 is a CIP of 16/206,168 11/30/2018 PAT 11198866 16/419,555 is a CIP of CT/US2018/034774 05/25/2018 PCT/US2018/034774 has PRO 62/650,223 03/29/2018 16/206,168 is a CON of 15/842,687 12/14/2017 PAT 10400235 15/842,687 has PRO 62/527,529 06/30/2017 15/842,687 has PRO 62/511,905 05/26/2017

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 31,32,44,49,50,51,52 at least are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6,8-10 of U.S. Patent No. 10927370  (referred to hereafter as ’370) in view of Abate et al (US PG-Pub 20170009274)
	Although the conflicting claims are not identical, they are not patently distinct from each other because, for example, the present method recited in said claims processes the precise partition in the offending claims  for example of ‘370 or, alternatively overlap in scope to a large extent and, as a result, the overlapping claims would be rendered obvious.
	Indeed for claim(s) 49 and 50, ‘370  claims degradable gel beads (e.g. see claim(s) 9,10) and for claim(s) 51-52, ‘370 claims chemically or enzymatically stimulus to release oligonucleotides (e.g. see claim(s) 6-7).
	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify embodiments of ‘370 that fall outside the scope of the present application to select a specifically disclosed embodiment that falls within the scope of the present application because each set of claims concern partitions that may be processed with the same biochemical reactions. Furthermore, one of ordinary skill in the art would have been motivated to make such a modification because such modifications are disclosed as “preferred” since the dependent claims of ‘370 “teach toward” Applicant’s presently claimed processing technique, especially in view of Abate et al, who teach the utilizing template switching oligonucleotides for the benefit of generating full length cDNA such as in illustrated in figure 12.


Claims 31,32,34,40-42 at least are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14-16,21 of U.S. Patent No. 11155810 (referred to hereafter as ’810) 
	Although the conflicting claims are not identical, they are not patently distinct from each other because, for example, said present claims represent methodological variants of all that is recited in the offending claims of ‘810 or, alternatively overlap in scope to a large extent and, as a result, the overlapping claims would be rendered obvious.
	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify embodiments of ‘370 that fall outside the scope of the present application to select a specifically disclosed embodiment that falls within the scope of the present application because each set of claims with the same or similar biological materials that may be processed with the same biochemical reactions. Furthermore, one of ordinary skill in the art would have been motivated to make such a modification because such modifications are disclosed as “preferred” since the dependent claims of ‘370 “teach toward” Applicant’s presently claimed processing technique.

Claims 31-39,43-50 at least are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6,11,12,27,28,29,30 of U.S. Patent No.10400235  (as cited in IDS; referred to hereafter as ’235) in view of Abate et al (as cited in IDS; US PG-Pub 20170009274)
	Although the conflicting claims are not identical, they are not patently distinct from each other because, for example, said present claims represent methodological variants of all that is recited in the offending claims of, for example of ‘235 or, alternatively overlap in scope to a large extent and, as a result, the overlapping claims would be rendered obvious.
	The following is illustrative.
	For claim(s) 35, ‘235 claims a poly-T sequence (e.g. see claim(s) 2)
	For claim(s) 8, ‘235 claims gel beads (e.g. see claim(s) 12).
	For claim(s) 47 or 48, ‘235 claims first and second barcodes being the same (e.g. see claim(s) 29).
	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify embodiments of ‘235 that fall outside the scope of the present application to select a specifically disclosed embodiment that falls within the scope of the present application because each set of claims concern partitions containing similar biological materials with similar enzymology. Furthermore, one of ordinary skill in the art would have been motivated to make such a modification because such modifications are disclosed as “preferred” since the dependent claims of ‘235 “teach toward” Applicant’s presently claimed techniques especially in view of Abate et al, who suggest the utilizing template switching oligonucleotides with the same intermediates as set forth in present claims 32,33,34,36,37,38,39 for the benefit of generating full length cDNA such as illustrated in figure 12; barcode ligating and extension in figures 17-19 per present claims 40,41,42 and 42; as well in paragraph 0116 Abate et al suggests random sequences like present claim 35.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1675